Citation Nr: 0306133	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-48 993A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to an increased rating for status post 
arthrodesis of the left wrist, currently evaluated as 40 
percent disabling.  

3.  Entitlement to a rating in excess of 10 percent for left 
median nerve damage and partial thenar atrophy as secondary 
to the service-connected status post arthrodesis of the left 
wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969 and from October 1969 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which, in pertinent 
part, denied a rating in excess 40 percent for status post 
arthrodesis of the left wrist.  In July 1998, the RO assigned 
a 10 percent rating for neurological complications of the 
left wrist, effective on August 21, 1995.  

The Board also received this case on appeal from rating 
decisions which, in part, denied the veteran's claim for 
service connection for a lumbar spine disability.  

In June 2000, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in February 2003.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  This law 
also redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Because of this change in the law brought about by the VCAA, 
the RO must also provide the veteran with complete notice of 
the provisions of the VCAA and determine whether any 
additional notification or development action is required 
under the VCAA.  

In this regard, it is noted that the RO has not specifically 
advised the veteran of the notice and duty to assist 
provisions of the VCAA.  The RO has not informed the veteran 
as to evidence he should submit, and of what the VA would 
obtain.  The claim currently on appeal must be readjudicated 
by the RO in light of this change in the law.  

As there has been no compliance in this case with the VCAA, 
this case is REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and undertake all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
At the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect 
on his particular claim.  

2.  Thereafter, if additional information 
is submitted or obtained, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  If there 
is no response or additional information 
received, the matter should be returned 
to the Board in accordance with 
applicable procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


